62 F.3d 1511
Bankr. L. Rep.  P 76,616, 95 Cal. Daily Op. Serv. 6659,95 Daily Journal D.A.R. 11,413In re Jong Gil KIM;  Jung W. Kim, Debtors.CHO HUNG BANK, a Korean corporation, Appellee,v.Jong Gil KIM;  Jung W. Kim, aka Jung Wha Kim aka Jung W. ChoKim dba Gill & Company, Appellants.
No. 94-55308.
United States Court of Appeals,Ninth Circuit.
Submitted Aug. 11, 1995*.Decided Aug. 23, 1995.

David Zweig, Los Angeles, CA, for appellants.
Henry Gweon, Law Offices of Jang W. Lee, Los Angeles, CA, for appellee.
Appeal from the Ninth Circuit Bankruptcy Appellate Panel MEYERS, OLLASON, and PERRIS, Judges, Presiding.
Before:  THOMPSON, LEAVY, and TROTT, Circuit Judges.

ORDER

1
The Bankruptcy Appellate Panel held that fraudulently inducing a creditor's extension of the due date for repayment of a loan was sufficient under 11 U.S.C. Sec. 523(a)(2) to support a claim of nondischargeability against a debtor in bankruptcy, and it was not necessary for the creditor to show that "new money" was lent to the debtor.  We agree.  The opinion of the Bankruptcy Appellate Panel in In re Kim, 163 B.R. 157 (9th Cir.  BAP 1994) is hereby adopted as the opinion of this Court.


2
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.  Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4